Order entered June 20, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00817-CV

                              DAYDRICK NORRIS, Appellant

                                               V.

                              TRANS AM SFE II LLC, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-02790-D

                                           ORDER
       Before the Court are appellant’s June 17, 2019 motions. The motions are accompanied

by a copy of appellant’s original brief. By the motions, appellant, who is pro se, appears to be

seeking a thirty-day extension of time to file an amended brief that corrects deficiencies we

identified in his original brief. Appellant explains he would like to have an attorney review the

amended brief to ensure it complies with the briefing requirements.

       We GRANT the motion and ORDER the amended brief be filed no later than July 22,

2019. We note the amended brief was first due April 18, 2019, and we have already granted one

extension. Accordingly, we caution appellant that further extension requests will be disfavored.

                                                      /s/   KEN MOLBERG
                                                            JUSTICE